Citation Nr: 1711042	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO. 10-02 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Oakland, California


THE ISSUE

Entitlement to a disability rating in excess of 20 percent from July 14, 2008, to June 4, 2016, and in excess of 40 percent thereafter, for lumbosacral strain with degenerative arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Wozniak, Associate Counsel





INTRODUCTION

The Veteran served in the U.S. Marine Corps from July 1978 to July 1982.

A total disability evaluation based on individual unemployability is effective from April 2007 to June 2016 and a 100 percent schedular evaluation for combined service-connected disorders is in effect thereafter.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision of the Oakland, California, Regional Office (RO). In February 2015, the RO increased the Veteran's right lower extremity radiculopathy rating to 20 percent, effective February 4, 2015. In October 2015, the Board remanded the appeal to the RO for additional action. In July 2016, the RO increased the Veteran's low back rating to 40 percent, effective June 4, 2016.


FINDING OF FACT

During the period on appeal, the Veteran's lumbosacral strain with degenerative arthritis has been shown to be manifested by no more than back pain which radiated to the lower extremities; leg cramping, muscle spasms and guarding with abnormal gait; weakness, tenderness, stiffness, swelling, instability, fatigability, lack of endurance, inability to lie down or stand for extended periods of time, inability to lift or bend; use of a cane, wheelchair, walker, commode extension, and shower bench; repeated falls; inability to drive; decreased or absent bilateral lower extremity muscle strength, reflexes, and sensation; mild left lower extremity constant pain, paraesthesias and/or dysesthesias, and numbness; severe right lower extremity constant pain, paraesthesias and/or dysesthesias, and numbness; no ankylosis; and limitation of flexion to 30 degrees, extension to 5 degrees, right and left lateral flexion to 5 degrees each, and right and left lateral rotation to 5 degrees, all with pain.



CONCLUSIONS OF LAW

1. The criteria for a rating of 40 percent for lumbosacral strain with degenerative arthritis since July 14, 2008, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5237 (2016).

2. The criteria for a rating of 20 percent since July 14, 2008, for left lower extremity radiculopathy have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8520 (2016).

3. The criteria for a rating of 40 percent since July 14, 2008, for right lower extremity radiculopathy have been met 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8520 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and to Assist

VA has a duty to notify claimants about the claims process and a duty to assist them in obtaining evidence in support of their claim. VA has issued several notices to the Veteran including a January 2009 notice which informed him of the evidence generally needed to support his claim; what actions he needed to undertake; and how VA would assist him in developing his claim. The January 2009 notice was issued to the Veteran prior to adjudication. All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed. There remains no question as to the substantial completeness of the claim. 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). For these reasons, the Board finds that VA's duties to notify and to assist have been met.

Analysis

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016). Diagnostic Code 5003 provides ratings for degenerative arthritis. Degenerative arthritis, established by X-ray, will be rated on the basis of limitation of motion under the appropriate diagnostic criteria for the specific joint or joints involved. When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent rating is warranted for X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups; a 20 percent rating is warranted if there are also occasional incapacitating exacerbations. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2016).

There are also two relevant note provisions associated with Diagnostic Code 5003. 

Note (1): The 20 pct and 10 pct ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion. 

Note (2): The 20 pct and 10 pct ratings based on X-ray findings, above, will not be utilized in rating conditions listed under diagnostic codes 5013 to 5024, inclusive.  

Diagnostic Code 5237 provides ratings for lumbosacral strain. A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, for the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, for muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less or for favorable ankylosis of the entire thoracolumbar spine. A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent rating is warranted for unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a, Diagnostic Code 5237.  

There are also several relevant note provisions associated with Diagnostic Code 5237. 

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.
 
Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 38 C.F.R. § 4.71a, Diagnostic Code 5237.

Diagnostic Code 5243 is an alternative provision for the evaluation of  intervertebral disc syndrome (IVDS). A 10 percent rating requires evidence of incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months. A 20 percent rating requires evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. A 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. A 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

There are also two relevant note provisions associated with Diagnostic Code 5243. 

 Note (1): For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. 

 Note (2): If IVDS is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment will be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

Lower extremity radiculopathy is rated according to diagnostic code 8520. Diagnostic Code 8520 provides ratings for paralysis of the sciatic nerve. A 10 percent rating is warranted for mild incomplete paralysis, a 20 percent rating is warranted for moderate incomplete paralysis, and a 40 percent rating is warranted for moderately severe incomplete paralysis. A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy. 38 C.F.R. § 4.124a, Diagnostic Code 8520.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.

Where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided. Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of, or overlapping with, the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Evaluations shall be based as far as practicable, upon the average impairments of earning capacity with the additional requirement that the Secretary should from time to time readjust this schedule of ratings in accordance with experience. To accord justice in the exceptional case where the standard schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities. The requirements in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).  

The Veteran was afforded a VA examination in February 2009. He reported symptoms of weakness, stiffness, swelling, instability, fatigue, and lack of endurance. He also stated that the pain was constant and unresponsive to alleviation efforts. He stated that he was bedridden 90 percent of the time. In addition, he stated he could not stand or lay in one place for too long due to pain. The Veteran reported the use of a wheelchair, cane, and back brace. He reported difficulty completing most movements involving his back and that his daily activities are extremely limited. The examiner stated that the Veteran was unable to complete range of motion testing with the Veteran because his pain and discomfort made him unable to get up from his wheelchair. The examiner observed that the Veteran frequently readjusted for comfort throughout the examination. The Veteran stated sitting or standing caused his entire right leg to go numb. In a February 2009 addendum opinion the examiner noted that the Veteran reported incapacitating episodes but that he had no physician-prescribed bedrest.  

An April 2009 VA treatment record indicates that the Veteran had complaints of significant pain in his joints. VA Clinical documentation from June and July 2009 indicates that the Veteran had constant low back and leg pain and muscle spasms; that activity worsened his symptoms; that he walked stiffly and used a cane; and although he exhibited flexion to his toes and half the normal range of extension, he had severe pain throughout all motion. A September 2009 VA treatment record states that the Veteran had complaints of leg swelling and decreased sensation. 

On his December 2009 VA Form 9, the Veteran reported back spasms and pain which caused bladder and bowel symptoms. An August 2010 VA treatment record contains reports of knee and back pain, buckling of the right leg, and pain throughout the body. The clinician stated that the range of motion was difficult to assess due to pain but that spinal movements were limited. A May 2011 VA treatment record indicated that the Veteran reported pain and weakness, as well as repeated falls. In a September 2011 VA Treatment record the Veteran reported continued buckling of his right leg and at least one fall in the prior year. An August 2012 VA treatment record indicated that the Veteran was using a walker. 

In February 2015, the Veteran was afforded a VA examination. The Veteran reported difficulty walking, and that the pain from his back radiated to his lower extremities, that he had fallen many times, and that he was unable to drive because his right leg would go numb. The examiner noted that the Veteran had tenderness on palpation, functional loss resulting in an inability to move freely and that he regularly used a back brace, a walker, a shower bench, and a commode extension. On examination, the Veteran exhibited guarding resulting in an abnormal gait and muscle spasms. He had a forward flexion limited to 73 degrees, extension limited to 15 degrees, right lateral flexion limited to 30 degrees, left lateral flexion limited to 15 degrees, right lateral rotation limited to 20 degrees, and left lateral rotation limited to 18 degrees, all with pain throughout. He had no ankylosis. The examiner was unable to complete repetitive-use testing due to the Veteran's unsteadiness on his feet and his risk of falling. The Veteran had decreased muscle strength, but no muscle atrophy, in the hips, knees, and ankles bilaterally, and no sensation in the right foot and toes. He had mild constant pain, mild paresthesias and/or dysesthesias, and mild numbness in the left lower extremity. He had severe constant pain, severe paraesthesia and/or dysesthesias, and severe numbness in the right lower extremity. The examiner indicated that there were no other neurologic abnormalities including bowel and bladder problems, due to the Veteran's spine disorder.

In June 2016 the Veteran was afforded a VA examination. The Veteran reported constant back spasms, radiation of back pain to the lower extremities, and buckling of the right leg. The Veteran consistently used a cane, walker, wheelchair, and had functional loss resulting in an inability to lift or bend. The examiner reported that the Veteran had no flare-ups or IVDS. Range of motion testing indicated forward flexion limited to 30 degrees, extension limited to 5 degrees, right lateral flexion limited to 5 degrees, left lateral flexion limited to 5 degrees, right lateral rotation limited to 5 degrees, and left lateral rotation limited to 5 degrees, all with pain. Repetitive-use testing resulted in increased pain, weakness, fatigability, and incoordination. The examiner stated the Veteran's back pain caused limited movement, disturbance of locomotion, and interfered with standing which resulted in an inability to run, bend, stoop, or lift. The examiner noted no ankylosis of the spine. The Veteran had decreased muscle strength, but no muscle atrophy, in the hips, knees, and ankles bilaterally, and no sensation in the right foot and toes. He has mild constant pain, mild paraesthesia and/or dysesthesias in the left lower extremity. He had mild constant pain, mild paraesthesia and/or dysesthesias, and mild numbness in the left lower extremity. He had severe constant pain, severe paraesthesia and/or dysesthesias, and severe numbness in the right lower extremity. The examiner indicated that there were no other neurologic abnormalities including bowel and bladder problems, due to the Veteran's spine disorder.

During the period on appeal, the Veteran's lumbar spine disability has been shown to be manifested by no more than back pain which radiated to the lower extremities; leg cramping, muscle spasms and guarding with abnormal gait; weakness, tenderness, stiffness, swelling, instability, fatigability, lack of endurance, inability to lie down or stand for extended periods of time, inability to lift or bend; use of a cane, wheelchair, walker, commode extension, and shower bench; repeated falls; inability to drive; decreased or absent bilateral lower extremity muscle strength, reflexes, and sensation; mild left lower extremity constant pain, paraesthesia and/or dysesthesias, and numbness; severe right lower extremity constant pain, paraesthesia and/or dysesthesias, and numbness; no ankylosis; and limitation of flexion to 30 degrees, extension to 5 degrees, right and left lateral flexion to 5 degrees each, and right and left lateral rotation to 5 degrees, all with pain. 

Given these facts, the Board finds the Veteran's lumbar spine disability most closely approximates a 40 percent rating beginning July 14, 2008. The Veteran's left lower extremity radiculopathy most closely approximates a 20 percent rating and his right lower extremity radiculopathy most closely approximates a 40 percent rating. 38 C.F.R. § 4.7. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In making this determination, the Board has considered, along with the schedular criteria, the Veteran's functional loss due to pain. 38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202, 206-207 (1995). A rating of 50 percent is not warranted for the Veteran's low back disability because he does not have ankylosis. A rating of 40 percent is not warranted for the Veteran's left lower extremity radiculopathy because the Veteran does not have moderately severe incomplete paralysis. A rating 60 percent for the Veteran's right lower extremity radiculopathy is not warranted because the Veteran does not have marked muscular atrophy.

The Board has considered the Veteran's December 2009 report of bladder and bowel problems. However, both the February 2015 and June 2016 examiners indicated that the Veteran did not have neurological abnormalities including bowel and bladder problems, related to his low back disorder. Therefore, a separate compensable rating is not warranted. The Board has also considered the Veteran's statements regarding bed rest and his incapacitation. The Veteran has not been diagnosed with IVDS, and therefore, a rating under 38 C.F.R. § 4.71a, Diagnostic Code 5243 is not warranted. 

The Board has also evaluated whether the Veteran's claim should be referred for consideration of his entitlement to an extra-schedular evaluation for his disorder under 38 C.F.R. § 3.321(b)(1). A comparison between the level of severity and symptomatology of the Veteran's lumbar spine disorder and lower extremity radiculopathy with the established criteria found in 38 C.F.R. §§ 4.71a, 4.124a, Diagnostic Codes 5237, 5003 and 8520, reflects that the diagnostic criteria reasonably describe the Veteran's disability level and symptomatology, namely his limitation of motion and functional loss. The schedular criteria reasonably describe his disability level and associated impairment. Therefore, the Board has determined that referral of this claim for extra-schedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted.
ORDER

A 40 percent rating, since July 14, 2008, for lumbosacral strain with degenerative arthritis is granted. 

A 20 percent rating, since July 14, 2008, for left lower extremity radiculopathy is granted.

A 40 percent rating, since July 14, 2008, for right lower extremity radiculopathy associated with lower extremity radiculopathy is granted.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


